Case 1:18-cr-00538-MKB Document 62-1 Filed 01/22/21 Page 1 of 2 PagelD #: 1092

EXHIBIT 1
Case 1:18-cr-00538-MKB...Document 62-1 Filed 01/22/21 Page 2 of 2 PagelD #: 1093

|/23/|9
Ng CAN wl (roe

MAI TRE

 

WeChanics om extvaslitio- would have te be a waiver vs.
CONSE bic Under dhe treaty 1 Consent Would Wave + remain fi

ma = Fep Ih comm heavin
MA want t do wk betore to S04 sut
® woud Usho consider that the vule of speviaity
ould apply even if waives?
TK wi take it wu + get back to Us.

uastod 4.

rule tt HeHlaliy cant Chtinge, charges os all
